United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Canfield, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2052
Issued: April 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 10, 2009 appellant, through her representative, filed a timely appeal from the
July 13, 2009 merit decision of the Office of Workers’ Compensation Programs, which denied
her claim for total disability compensation beginning December 12, 2008. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant sustained a recurrence of total disability beginning
December 12, 2008 causally related to her March 31, 2008 employment injury.
FACTUAL HISTORY
On March 31, 2008 appellant, then a 48-year-old clerk, sustained an injury in the
performance of duty when she tripped over a cooler of flats. The Office accepted her claim for
lumbar strain, lumbosacral sprain (ligament), cervical strain, face contusion and left knee
contusion. It later expanded its acceptance to include cervical disc displacement at C5-6 without
myelopathy. Appellant received compensation for periods of disability. On August 6, 2008 she

accepted a modified assignment working four hours a day, three days a week, as prescribed by
Dr. Ali Shakir, her physiatrist.
On December 12, 2008 appellant stopped work and claimed compensation for total
disability. The Office advised that she would continue to receive compensation for 28 hours a
week but that there was insufficient medical documentation to support total disability beginning
December 12, 2008.
On January 21, 2009 Dr. Shakir reported that appellant described her pain as diffuse over
her neck and low back. She did not have a radicular pain pattern to support the cervical disc
protrusion being the source of the majority of her pain. On examination there were findings to
support the presence of pain amplification, and Dr. Shakir noted that appellant had little to no
desire to return to her previous work level. He addressed her disability:
“The patient’s condition has not deteriorated and has been stable for the past few
months. Medical interventions utilized have not altered her presentation and her
exam[ination] findings are more consistent with soft tissue injuries with pain
amplification behavior and should have responded to the conservative treatments
utilized and the time given. I feel that the patient should be able to tolerate lightduty work; however, the patient does not feel that she is capable of working.”
In a decision dated February 19, 2009, the Office denied appellant’s claim for total
disability compensation beginning December 12, 2008. It found no medical evidence to support
that she could not work 12 hours a week with restrictions, as provided by Dr. Shakir.
Dr. Shakir obtained a functional capacity evaluation on March 3, 2009 that indicated
appellant could function at a sedentary-light physical demand level. High scores on pain
questionnaires, associated with clients amplifying their pain or disability, indicated a significant
trend toward disability behavior and her test was considered an inconsistent measure of
appellant’s maximum functional ability. On May 3, 2009 Dr. Shakir completed a work capacity
evaluation, finding appellant capable of working eight hours a day with restrictions.
In a decision dated July 13, 2009, an Office hearing representative affirmed the Office’s
February 19, 2009 decision. The hearing representative found no medical evidence to support
that appellant was totally disabled for work beginning December 12, 2008 as a result of her
March 31, 2008 employment injury.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of duty.1 When
an employee, disabled from her date-of-injury job on account of injury-related residuals, returns to
a limited-duty position or the medical evidence of record establishes that she can perform the
limited-duty position, the employee has the burden to establish by the weight of the reliable,
probative and substantial evidence a recurrence of total disability and to show that she cannot
perform such limited-duty work. As part of this burden, the employee must show a change in the
1

5 U.S.C. § 8102(a).

2

nature and extent of the injury-related condition or a change in the nature and extent of the limitedduty job requirements.2
ANALYSIS
Following her March 31, 2008 employment injury, appellant returned to a modified
assignment working four hours a day, three days a week. On December 12, 2008 she stopped
work completely and claimed compensation for total disability. Appellant therefore has the
burden to show a change in the nature and extent of the injury-related condition or a change in the
nature and extent of the limited-duty job requirements.
Appellant has not shown a change in the nature and extent of her injury-related condition.
Indeed, Dr. Shakir, her physiatrist, reported on January 21, 2009 that her condition had not
deteriorated and had been stable “for the past few months.” Medical interventions did not alter
her presentation, and her examination findings were more consistent with soft tissue injuries with
pain amplification behavior that should have responded to conservative treatments. It was
Dr. Shakir’s consistent opinion that appellant was not totally disabled for work.
Appellant also has not shown a change in the nature and extent of the limited-duty job
requirements, such that she was no longer capable of performing her duties beginning
December 12, 2008. She never implicated such a change.
Because the evidence does not establish that appellant was totally disabled for work
beginning December 12, 2008, much less totally disabled as a result of her March 31, 2008
employment injury, the Board finds that she has not met her burden of proof. The Board will
affirm the Office’s July 13, 2009 decision.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a recurrence of total disability beginning December 12, 2008 causally related to her
March 31, 2008 employment injury.

2

See Terry R. Hedman, 38 ECAB 222, 227 (1986).

3

ORDER
IT IS HEREBY ORDERED THAT the July 13, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 1, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

